989 A.2d 120 (2010)
295 Conn. 905
STATE of Connecticut
v.
Paul OVECHKA.
Supreme Court of Connecticut.
Decided February 17, 2010.
Ruth Daniella Weissman, special public defender, in support of the petition.
Margaret Gaffney Radionovas, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 118 Conn.App. 733, 984 A.2d 796 (2010), is denied.
ROGERS, C.J., did not participate in the consideration of or decision on this petition.